Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 2, 2020 has been entered.

Status of Claims
This action is in reply to the RCE, amendment and arguments filed on October 2, 2020.
Claims 1-4 and 6-12 have been amended. Claims 1-12 are currently pending have been examined.

Priority
This application repeats a substantial portion of prior Applications No. 14/925,974, filed October 28, 2015, 14/986,536, filed on December 31, 2015, 15/091,563, filed on April 5, 2016, 15/141,752, filed on April 28, 2016, 15/166,158, filed on May 26, 2016, 15/186,453, filed on June 18, 2016, 15/206,195, filed on July 8, 2016, et seq.

Response to Arguments
The Applicant’s arguments, filed October 2, 2020, with respect to the objection of claim 1 (mailed July 10, 2020) have been fully considered and is persuasive. The objection of claim 1 is withdrawn.
The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues (pp. 6-8) that US 20110295736 A1 (Freer) does not teach a trade controller based architecture that manages trades between client and exchange hardware. Furthermore, the Applicant argues that Freer does not teach parametric based analysis.
RCE (filed October 2, 2020) and substantive amendments necessitate updated search and consideration. As stated in the 103 rejection below, US 20140136384 A1 (Messina) teaches trading controller based architecture as argued by the Applicant. Furthermore, Messina teaches parametric based analysis and associated architecture optimization/configuration (such as trade route selection) at least in ¶ [0112], ¶ [0123] as disclosed in the below 103 rejection.
As such, due to RCE, substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 103 rejection is presented below that addresses claims 1-12.

Claim Objections
Claim 9 is objected to for having minor informalities. The limitation “the optimal location” should be “the optimal trading exchange”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110295736 A1 (Freer) in view of US 6772131 B1 (Francis) in further view of US 20140136384 A1 (Messina).
As per claim 1, Freer teaches,
a trading system control point server, comprising a memory and a processor (¶ [0144], [0030] “Server 106”),
a model definition language service (FIG. 2, items 222, 224, 226, ¶ [0049]-[0052] teaches modules to configure trade environment and control trade execution) comprising a first plurality of programming instructions stored in the memory and operable on the processor, wherein the first plurality of programming instructions, when operating on the processor (FIG. 2, ¶ ¶ [0049]-[0052], [0144]-[0145]), cause the network-connected trading system server to (FIG. 2, items 222, 224, 226, ¶ [0049]-[0052]),
allow a user to enter a plurality of definitions related to a trading performance model, the trading performance model comprising a computing environment and a trading performance parameter (FIG. 7,
¶ [0061] “Server 306 may be configured to control the execution of any suitable trading strategy. It may be configured … manually by a human user” teaches manual input by user,
¶ [0103] “After one or more characteristics of each of the first and second financial instruments and at least one property of the communication link are obtained, the location to place the server for controlling a distributed trading strategy may be determined in act 708 of process 700” 
teaches characteristics of financial instruments and property(s) of the communication link as definitions
teaches determining a location to place server to control trading strategy as a trading performance model,
¶ [0103] “The criterion may be any function of the values of the characteristics and/or property of the communication link and may associate a score with each potential location of the server along the communication link” teaches a trading performance parameter as a score assigned to a potential location of the server),
create and store the trading performance model from the definitions (FIG. 7, item 708, ¶ [0103] “the location to place the server for controlling a distributed trading strategy may be determined in act 708 of process 700” teaches determining model of the computing environment by calculating a location to place the trading server in relation to the trading center(s)),
process the trading performance model by performing at least a plurality of transformations and predictive analysis on the trading performance model based on the computing environment and the trading performance parameter (
¶ [0103]-[0118] “the location of the server may be determined by weighting the latency of information propagation through the communication link by a value derived from the characteristic of the first financial instrument and the characteristic of the second financial instrument” teaches determining/modeling the location(s) of the computing environment based on latency with communication link and characteristics associated with financial instrument(s), 
¶ [0109] “many other criteria for selecting a location may be possible and may be based on a strategy that would maximize profit for that strategy” teaches selecting an optimum location to maximize profit for a strategy),
store the optimal configuration (¶ [0119] “After the location for the server is calculated in at 708 of process 700, the process proceeds to decision block 710 in which it may be determined that at least a portion of the information about the financial instruments and/or the communication link may be updated” teaches updating information associated with the communication link based on calculated location as such storing the computing environment model associated with the calculated location),
retrieve the optimal configuration (¶ [0121] “process 700 proceeds to act 712 in which the server is configured to communicate with the first trading center and the second trading center. The server may be installed and operatively coupled to the communication link at the calculated location” teaches using/retrieving the calculated location to install the server),
implement the optimal configuration by changing either the trading configuration of, or the trading data stored on, one or more of the trading computer, the trading system control point server, and the user computer (¶ [0121]-[0122] teaches utilizing the calculated location to install the server along the communication link between the trade center(s)).
Freer does not explicitly teach,
the computing environment further comprising ,
a location of, trading configuration of, and trading data stored on a trading computer located proximally to a trading exchange ,
a location of, trading configuration of, and trading data stored on the trading system control point server ,
a location of, trading configuration of, and trading data stored on a user computer ,
a parametric evaluator comprising a second plurality of programming instructions stored in the memory and operable on the processor wherein the second plurality of programming instructions, when operating on the process, cause the network-connected trading system server to ,
wherein parameters of the computing environment are subjected to a parametric evaluation to determine an optimal configuration of the computing environment to meet the trading performance parameter ,
an optimizer comprising a third plurality of programming instructions stored in the memory and operable on the processor, wherein the third plurality of programming instructions, when operating on the processor, cause the network-connected trading system server to.
However, Messina teaches,
the computing environment further comprising (FIG. 2, ¶ [0061] “a trading device 210a is in communication with an exchange 230a through a gateway 220a. The following discussion mainly focuses on the trading device 210a, gateway 220a, and the exchange 230a. However, the trading device 210a may also be connected to and communicate with any number of gateways 220n connected to exchanges 230n” teaches trading device/user computer connected to gateway(s)/server(s)/trading computer which is connected to exchange(s))
a location of, trading configuration of, and trading data stored on a trading computer located proximally to a trading exchange (¶ [0139] “the trading device 602 may send the child order to a server device 601a located at a site nearest (e.g., geographically) to the exchange 603a” teaches location of a server proximal to the exchange, ¶ [0102] “The trading strategy order 510 is associated with a trading strategy including leg A and leg B. Leg A is associated with tradeable object A, which is electronically traded at exchange 503a” teaches trading data and strategy in relation to the trading exchange computer),
a location of, trading configuration of, and trading data stored on the trading system control point server (¶ [0136] “a first trading device (for example, located in Chicago) may split a trading strategy order” teaches location and trading strategy/information associated with the trading control server),
a location of, trading configuration of, and trading data stored on a user computer (¶ [0136] “a first trading device (for example, located in Chicago) may split a trading strategy order (for example, generated by a client device located in Milwaukee)”, ¶ [0105] “to achieve the target price for the trading strategy, as originally defined by the client device” teaches location of a client device that provides the trading strategy/information),
wherein parameters of the computing environment are subjected to a parametric evaluation to determine an optimal configuration of the computing environment to meet the trading performance parameter (¶ [0112] “a trader may define a trading strategy (e.g., define a spread) and send the configuration data to the trading device 602 or the server side devices. Then, during a trading session, the price and quantity information may be defined, for instance, by selecting a price and quantity along a price axis” teaches trading strategy based on price, ¶ [0123] “the trading device 602 may determine whether or not to split the trading strategy order 610, for example, based on latency, physical location of one or more exchange systems, one or more other considerations that optimize the trading environment” teaches adapting the trading architecture (such as by route selection) based on parameters associated with the trade),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ trading controller based architecture of Messina in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading environment configuration and because employing trading controllers improves trade execution by reducing latency associated with the trade execution through the trading controller that routes trades by selecting optimum routes that reduce the latency associated with the trades.
Francis teaches,
a parametric evaluator (col. 3, lines 30-46 “a trade finance system… The system … prioritizes, distributes, and processes trade instruments” teaches evaluation of trade instruments) comprising a second plurality of programming instructions stored in the memory and operable on the processor wherein the second plurality of programming instructions, when operating on the processor (col. 3, lines 47-67 teaches operations executed by server(s)), cause the network-connected trading system server (FIG.1, item 14, col. 3, lines 47-67) to,
an optimizer (col. 3, lines 30-46 “the system provides specialized processing to facilitate more complex trade scenarios”, col. 14, lines 1-4 “The system makes extensive use of Component objects which are re-used to build more complex aggregate objects… The use of aggregation enables new objects to be created quickly by assembling existing components.” teaches re-use of existing objects to optimize creation of new object quickly to provide services) comprising a third plurality of programming instructions stored in the memory and operable on the processor, wherein the third plurality of programming instructions, when operating on the processor (col. 3, lines 47-67 teaches operations executed by server(s)), cause the network-connected trading system server (FIG.1, item 14, col. 3, lines 47-67) to.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select servers based on availability within a workgroup in a time-zone as an optimal locality to execute a trade of Francis in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading environment configuration and because evaluating resource availability of trading platform(s) at a region improves chances of success associated with executing the trade when configuring the trade environment for optimal performance.

As per claim 2, combination of Freer, Francis, and Messina teach all the limitations of claim 1. Freer also teaches,
wherein the optimal configuration comprises an optimal trading exchange from which to make a trade (¶ [0109] teaches optimum location, ¶ [0121] teaches optimal configuration), and (FIG. 2, items 222, 224, 226, ¶ [0049]-[0052]) wherein the trading system control point server initiates a trade from the trading computer at that optimal trading exchange (¶ [0027] teaches executing trade with reduced latency based on placement of the server at an optimal location within the trading environment).
Messina teaches,
further comprising a plurality of trading computers each located at proximally to a different trading exchange (FIG. 10, ¶ [0157] “a distributed network of servers can be used to communicate orders to a plurality of associated exchanges”, ¶ [0167] teaches server proximity to an exchange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ trading controller based architecture of Messina in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading environment configuration and because employing trading controllers improves trade execution by reducing latency associated with the trade execution through the trading controller that routes trades by selecting optimum routes that reduce the latency associated with the trades.

As per claims 7-8, the substance of claims 7-8 are directed to substantially similar subject matter and claim limitations of claims 1-2, respectively. As such, for reasons shown above regarding claims 1-2, claims 7-8 are similarly rejected as being unpatentable over Freer in view of Francis in further view of Messina.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Freer in view of Francis in view of Messina in further view of US 20150081508 A1 (Schwall).
As per claim 3, Freer, Francis, and Messina teach all the limitations of claims 1 and 2. Francis also teaches,
a rules engine (col. 3, line 30-46, col. 10, line 10) teaches a trade finance system processing rules) comprising a fourth plurality of programming instructions stored in the memory of and operable on the processor of, wherein the fourth plurality of programming instructions, when operating on the processor (col. 3, lines 47-67 teaches operations executed by server(s)), cause the trading system control point server (FIG.1, item 14, col. 3, lines 47-67) to,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select servers based on availability within a workgroup in a time-zone as an optimal locality to execute a trade of Francis in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading environment configuration and because evaluating resource availability of trading platform(s) at a region improves chances of success associated with executing the trade when configuring the trade environment for optimal performance.
Combination of Freer, Francis, and Messina do not explicitly teach, however, Schwall teaches,
evaluate a legality of the trade based at least in part by regulations applicable to the optimal trading exchange (¶ [0134] “evaluate a legality of the trade based at least in part by regulations applicable to the optimal trading exchange (col. 2, lines 21-26 teaches ensuring compliance with appropriate local practices as evaluation of the legality of the execution of trade at the trade instrument’s owning location)” teaches evaluation of a trade for compliance with a regulation that the exchange is subject to).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate legal compliance associated with a trade of Scwall in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading environment configuration and because evaluating a trade for legal compliance associated with an exchange secures the trade against liability associated with illegal trade related actions.

As per claim 9, the substance of claim 9 is directed to substantially similar subject matter and claim limitations of claim 3. As such, for reasons shown above regarding claim 3, claim 9 is similarly rejected as being unpatentable over Freer in view of Francis in view of Messina in further view of Schwall.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Freer in view of Francis in view of Messina in further view of US 20140136381 A1 (Joseph).
As per claim 4, combination of Freer, Francis, and Messina teach all the limitations of claims 1, 2, and 3. Francis also teaches,
the rules engine is configured to (col. 10, line 10, col. 3 lines 30-66, col. 4 lines 1-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select servers based on availability within a workgroup in a time-zone as an optimal locality to execute a trade of Francis in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading environment configuration and because evaluating resource availability of trading platform(s) at a region improves chances of success associated with executing the trade when configuring the trade environment for optimal performance.
Combination of Freer, Francis, and Messina do not explicitly teach, however, Joseph teaches,
perform a feasibility analysis on the trade (¶ [0089] “determine trade-offs and feasibility across the user events for the user's current financial status and future financial status” and ¶ [0057] teaches purchase/sell financial products as a user event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate feasibility of a trade of Joseph in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading management and because determining a feasibility of trade improve a robustness of a system considering a trade transaction based on a region that has trading platform(s) by providing information to prevent a trade that may not be profitable.

As per claim 10, the substance of claim 10 is directed to substantially similar subject matter and claim limitations of claim 4. As such, for reasons shown above regarding claim 4, claim 10 is similarly rejected as being unpatentable over Freer in view of Francis in view of Messina in further view of Joseph.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Freer in view of Francis in view of Messina in further view of US 20060190236 A1 (Malloy).
As per claim 5, combination of Freer, Francis, and Messina teach all the limitations of claim 1. 
Combination of Freer, Francis, and Messina do not explicitly teach, however, Malloy teaches,
the optimizer instantiates separately an instanced copy of the trading performance model to identify bottlenecks (¶ [0004] “Traffic approximating the expected traffic in the actual network is simulated and the nodes in the modeled network simulate the processing and propagation of this traffic through the network… bottlenecks in network can be identified…” teaches simulation of the modeled network as an instance copy to determine bottlenecks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simulate a network model of Malloy in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of networking performance evaluation and because simulating a network model to identify bottlenecks improve a chance of successful trade by providing information to avoid a region that has trading platform(s) with identified bottlenecks.

As per claim 11, the substance of claim 11 is directed to substantially similar subject matter and claim limitations of claim 5. As such, for reasons shown above regarding claim 5, claim 11 is similarly rejected as being unpatentable over Freer in view of Francis in view of Messina in further view of Malloy.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freer in view of Francis in view of Messina in further view of US 20100110932 A1 (Doran).
As per claim 6, combination Freer, Francis, and Messina teach all the limitations of claim 1. Freer also teaches,
the trading computer, the trading system control point server, and the user computer (FIG. 1, items 102, 110, 106, 114).
Combination of Freer, Francis, and Messina do not explicitly teach, however, Doran teaches,
network connections and system status among [the trading computer, the trading system control point server, and the user computer] are continuously monitored and tracked (¶ [0031] “Said communication path is determined from one or more of : monitoring of actual packet flow within said network”, and ¶ [0122] “When trying to track down issues or spot trends it is often helpful to see what has happened in the past… Preferred embodiments can show how the topology of the network has changed over time.” teaches tracking of network connections and system status through topology of network change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor network and system status of Doran in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of networking performance evaluation and because monitoring and tracking a network status improve a chance of successful trade by network detecting issues that may increase latency or prevent trade order execution and resolving the issues.

As per claim 12, the substance of claim 12 is directed to substantially similar subject matter and claim limitations of claim 6. As such, for reasons shown above regarding claim 6, claim 12 is similarly rejected as being unpatentable over Freer in view of Francis in view of Messina in further view of Doran.

Conclusion
References made of record but not cited include US 20050182704 A1 (Winbom) directed to multi-site based securities trading and US 20050102220 A1 (Stackpole) directed to investment trading venue selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692